Citation Nr: 0723436	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  06-12 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
intervertebral disc disease of the lumbar spine, status post 
hemilaminectomy at L5-S1.


REPRESENTATION

Veteran represented by:	Montana Veterans Affairs 
Division


WITNESSES AT HEARING ON APPEAL

The Veteran and L.P.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1981 to December 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
RO in Fort Harrison, Montana, which denied the claim for an 
increased rating. 

The veteran testified before the undersigned at a May 2006 
hearing at the RO.  A transcript has been associated with the 
file.


FINDINGS OF FACT

1.  The veteran was notified of scheduled VA examinations in 
letters dated July 14, 2005, and January 13, 2006, sent to 
his address of record.  

2.  The veteran failed to report for scheduled VA 
examinations on September 16, 2005, and March 16, 2006 and 
has not provided good cause for such failure.


CONCLUSION OF LAW

The claim for an increased rating is denied.  38 U.S.C. 
§ 501; 38 C.F.R. § 3.655 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of 38 C.F.R. § 3.655(a) provide that when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  When the 
examination was scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

Following the veteran's claim in June 2005, the veteran was 
provided notice of the VA's obligations under the Veterans 
Claims Assistance Act in a July 13, 2005 letter.  The letter 
stated that the RO had requested that:

"the VA medical facility nearest you to schedule you 
for an examination.  They will contact you about when 
and where to report for the exam.  This exam is very 
important.  Without it, we may have to deny your claim, 
or you might be paid less than you otherwise would.  If 
you can't report for the examination as scheduled, 
contact the medical facility and arrange a more 
convenient place or time."  (emphasis in original).

The veteran was notified of a September 16, 2005, VA 
examination to be conducted at the Fort Harrison VA Medical 
Center in a July 14, 2005 letter, sent to his address of 
record.  The veteran did not report for this examination.  
The only contact record in the claims file is dated July 30, 
2005, and relates to a phone call the veteran made to the 
Great Falls VA outpatient clinic, demanding an ambulance.  

Following denial of his claim in October 2005, the veteran 
filed his November 2005 Notice of Disagreement, and he was 
scheduled for another VA examination at the Billings VA 
Medical Center on March 16, 2006.  The veteran was notified 
of this appointment in a January 13, 2006, letter, also sent 
to his address of record.  Again, he failed to report for the 
examination.  There is no contact from the veteran recorded 
in the claims file between January and March 2006.  

At his May 2006 hearing before the undersigned, the veteran 
testified that he could not make the scheduled VA 
examinations because considerable distance between his home 
in Great Falls and the VA Medical Centers.  He further 
testified that he wrote letters, made phone calls and even 
visited the Great Falls VA outpatient clinic attempting to 
have the examinations rescheduled or moved to facilities 
nearer to him.  There is, however, no record of any such 
contact in the record.  The only contact is the single phone 
call noted above.  

The burden lies on the veteran to cooperate with VA.  While 
VA has a statutory duty to assist the veteran in developing 
evidence pertinent to a claim, the veteran also has a duty to 
assist and cooperate with VA in developing evidence; the duty 
to assist is not a one-way street.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).  The RO and the VA Medical Centers 
scheduled the veteran for two examinations, provided notice 
of those appointments to the veteran two months in advance, 
mailed to his address of record.  He was informed of the 
importance of the examinations and the potential consequences 
for not appearing for them.  His lone phone call shows that 
he was capable of contacting VA, and had done so in the past.  
The veteran's most recent VA treatment records show that he 
regularly picked up medication from the Great Falls clinic.  
He had the opportunity to contact someone about the 
scheduling problem.  The Board concludes that the veteran's 
testimony at his hearing do not constitute good cause for his 
failure to report for his VA examinations.  

The record does not establish that the veteran has shown good 
cause for his failure to report for his scheduled 
examinations.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  

Again, the regulation provides that when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination, and a claimant fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  
Under these circumstances, the Board has no alternative but 
to deny the veteran's claim as a matter of law.  See 38 
C.F.R. § 3.655 (2006).

The Board is cognizant of the veteran's complaints of a 
severe increase in his disability.  The veteran remains free 
to file a new claim for an increased rating at any time.  The 
Board must emphasize that reporting for scheduled 
examinations is mandatory and that he should work with the 
local VA offices if there is a problem.
As the claim has been denied as a matter of law, the Board 
concludes that any error related to VA's duty to notify and 
assist as codified in the Veterans Claims Assistance Act is 
moot.  Furthermore, the July 2005 letter mentioned above 
informed the veteran of information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the veteran is 
expected to provide; and (4) request that the veteran provide 
any evidence in his possession that pertains to the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  The 
letter included notice of the possible denial of the claim 
should he fail to report for an examination.  VA's duty to 
notify was complete.  In the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant);  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided). 
 VA has satisfied its duties to inform and assist the 
appellant in this case.  Further development and further 
expending of VA's resources are not warranted.


ORDER

Entitlement to a rating in excess of 20 percent for 
intervertebral disc disease of the lumbar spine, status post 
hemilaminectomy at L5-S1, is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


